DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curve of best fit recited in claims 5, 7, 8, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "…said substantially convex and substantially concave portions…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In base claim 1, there is no recitation of a substantially convex and substantially concave portion. For examination purposes, examiner has interpreted claim 11 to be the first recitation of this limitation.
Claim 15 recites the limitation “…the curves of best fit…” in line 1. There is insufficient antecedent basis for this limitation in the claim. Neither base claim 1 nor intervening claim 11 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, and 14-16 is/are rejected under 35 U.S.C. 102 as being anticipated by Sivachenko (US 4,099,359).

Claim 1:
	Sivachenko discloses a method of corrugating a sheet of metal (fig. 15, sheet metal stock #14; column 7, lines 11-13), the method comprising: providing a non-corrugated sheet of metal (sheet metal stock #14) having a first major surface (fig. 15: sheet metal stock #14, surface facing into the page) and a second major surface opposite the first major surface (fig. 15: sheet metal stock #14, surface facing out of the page) deforming the sheet (column 7, lines 19-21) to form in the sheet a plurality of parallel (column 6, lines 64-65) corrugations (column 7, lines 19-21. See also fig. 1, corrugated plate #2) having a length extending in a first direction (column 6, lines 64-64) along the sheet (fig. 15, corrugated plate #2), a width extending in a second 

    PNG
    media_image1.png
    313
    591
    media_image1.png
    Greyscale


Claim 2: 
	Sivachenko discloses all the elements of claim 1, as discussed above. Sivachenko further discloses wherein the metal in the first portions (see claim 1 above: fig. A, first portion) does not undergo plastic deformation during forming of the corrugations (column 7, lines 19-22: where See also fig. 15 corrugation rings #20).

Claim 3:
Sivachenko discloses all the elements of claim 1, as discussed above. Sivachenko further discloses wherein the second portions are curved (see claim 1 above: fig. A, second portion) and have a radius (fig. 1, radius “R”) sufficiently small to cause plastic deformation (column 7, lines 34-36; where the radius of “R” is sufficient to maintain a curvature and not elastically deform) of the metal when the sheet (sheet metal stock #14) is deformed to that radius (column 7, lines 34-36).

Claim 4:
Sivachenko discloses all the elements of claim 1, as discussed above. Sivachenko further discloses wherein the first portions are substantially linear (see claim 1 above: fig. A, first portion).

Claim 11:
Sivachenko discloses all the elements of claim 1, as discussed above. Sivachenko further discloses wherein the corrugations (fig. 1, corrugations #4) are defined by alternating (column 6, lines 65-66) said substantially convex (outlined in fig. C1 below: convex portion “A”) and substantially concave portions (outlined in fig. C1 below: concave portion “B”) and the at least some portions of the corrugations (fig. 1, corrugations #4) comprising a shape approximating a 


    PNG
    media_image2.png
    413
    655
    media_image2.png
    Greyscale

Claim 14:
Siavachenko discloses all the elements of claim 11, as discussed above. Siavachenko further discloses wherein points of inflection (fig. C2 below, points of inflection and are points of inflection because there is a change in the direction of curvature) between adjoining said substantially convex (fig. C2, convex portion A) and substantially concave portions (fig. C2, concave portion B) are substantially midway (fig. C2, where the respective points of inflection are toward the center of either between two crests or two troughs) between crests (fig. C2, convex peaks #6) and troughs (fig. C2, concave trough #8) of the corrugations (fig. C2, corrugations #4) in the third direction (y-axis).

    PNG
    media_image3.png
    413
    655
    media_image3.png
    Greyscale

Claim 15:
Sivachenko discloses all the elements of claim 11, as discussed above. Sivachenko further discloses wherein the radii (fig. 1, radius “R”) of the curves of best fit (fig. C4 below: curve of best fit) of the substantially convex (fig. C4, convex portion “A” and substantially concave portions (fig. C4, concave portions “B”) are substantially equal (column 7, lines 3-5).

    PNG
    media_image4.png
    497
    655
    media_image4.png
    Greyscale



Claim 16:
Sivachenko discloses a corrugated sheet of metal produced (fig. 15, corrugated plate #2) using a method of corrugating a sheet of metal (fig. 15, sheet metal stock #14; column 7, lines 11-13), the method comprising: providing a non-corrugated sheet of metal (sheet metal stock #14) having a first major surface (fig. 15: sheet metal stock #14, surface facing into the page) and a second major surface opposite the first major surface (fig. 15: sheet metal stock #14, surface facing out of the page); deforming the non-corrugated sheet (column 7, lines 19-21) to convert it into a corrugated sheet (column 7, lines 19-21. See also fig. 1, corrugated plate #2) having a plurality of parallel (column 6, lines 64-65) corrugations (column 7, lines 19-21. See also fig. 1, corrugated plate #2), the corrugations (fig. 1, corrugations #4) having a length extending in a first direction (column 6, lines 64-64) along the corrugated sheet (fig. 15, corrugated plate #2), a width extending in a second direction across (fig. 1, pitch) the corrugated sheet (#12) , and a depth extending in a third direction through (fig. 1: depth direction) the corrugated sheet (#12), wherein, in a cross section (fig. 1) through the corrugated sheet (#12) transverse to the length of the corrugations (fig. 1, corrugations #4), at least some portions of the corrugations (#4) comprise a shape approximating a smooth curve (fig. 1, approximated by a sinusoidal curve and is a smooth curve because there are no discontinuities; column 6, lines 63-64), and wherein the shape approximating a smooth curve (fig. 1, sinusoidal curve),  comprises a plurality of first portions (fig. A, below: first portion), wherein adjacent (fig. A, below: where the plurality of first portions are adjacent because they share a common end point at the second portion)  said first portions (fig. A, first portions) are oriented at an angle (fig. A, first portions) to one another and interconnected by second portions (fig. A, second portion), the metal in the .

    PNG
    media_image1.png
    313
    591
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivachenko (US 4,099,359) in view of Mann (US 2009/0206310 A1).

Claim 5:
Sivachenko discloses all the elements of claim 1 (see 35 U.S.C. 102 rejection for claim 1 above). Sivachenko further discloses wherein a curve of best fit (see fig. D below) of the shape approximating a smooth curve has a radius (fig. 1, sinusoidal curve; column 6, lines 63-64) greater than the radius of the second portions (see fig. D below).
Sivachenko fails to disclose a radius of at least 5 times greater than the radius of the second portions.

    PNG
    media_image5.png
    602
    744
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    328
    723
    media_image6.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 (I). Here, Mann teaches wherein a curve of best of the shape approximating a smooth (fig. E) has a radius (R100,00) of at least 5 times greater (20 times greater) than the radius (R5,00) of the second portion (fig. E) Thus, there is a prima facie case for obviousness.
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Here, Mann discloses the general condition of a 
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include a radius of at least 5 times greater than the radius of the second portions as taught by Mann because adjustments to the corrugation profile can enhance aesthetic appeal (Mann at paragraph [0003], lines 6-8). 

Claim 6:
Sivachenko discloses all the elements of claim 1 (see 35 U.S.C. 102 rejection for claim 1 above). Siavachenko further discloses each of the second portions (fig. A below) has a radius (fig. A, “R”), and prior to being deformed, the sheet having a thickness (column 7, lines 6-7).
Siavachenko fails to disclose a radius of between 1mm and 6mm, and a sheet thickness of between 0.2mm and 0.6mm.

    PNG
    media_image1.png
    313
    591
    media_image1.png
    Greyscale

Mann teaches second portions (fig. E below) has a radius (fig. E, radius “R” of second portions) of between 1mm and 6mm (fig. E: “R” 5mm), and wherein, prior to being deformed (paragraph [0035], lines 1-2; paragraph [0036], lines 2-3), the sheet (paragraph [0036], line 1) has a thickness of between 0.2mm and 0.6mm (paragraph [0036], lines 1-2: overlapping range of 0.5 mm to 4 mm).

    PNG
    media_image6.png
    328
    723
    media_image6.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I). Here, Mann teaches a radius of 5mm which overlaps with the claimed range of in between the claimed 1mm and 6mm. prima facie case for obviousness.
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Here, Siavachenko discloses the general condition of the second portion having a radius, and sheet having a thickness. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions and does not appear to provide any unexpected result.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include a radius of between 1mm and 6mm, and a sheet thickness of between 0.2mm and 0.6mm as taught by Mann because adjustments to the corrugation profile can enhance aesthetic appeal (Mann at paragraph [0003], lines 6-8). 

Claim 7:
Sivachenko discloses all the elements of claim 1 (see 35 U.S.C. 102 rejection for claim 1 above). Siavachenko further discloses wherein a curve of best fit of the shape approximating a smooth curve has a radius (fig. D below).


    PNG
    media_image5.png
    602
    744
    media_image5.png
    Greyscale

Mann teaches a curve of best fit of the shape approximating a smooth curve (fig. E1 below) has a radius greater than 10mm (paragraph [0029], lines 5-7).

    PNG
    media_image7.png
    328
    723
    media_image7.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 (I). Here, Mann teaches a radius greater than 10mm (fig. E1, where the radius is 100mm) which overlaps with the recited greater than 10mm range. Thus, there is a prima facie case for obviousness.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Here, Siavachenko discloses the general condition of a curve of best fit of the shape approximating a smooth curve has a radius. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions and does not appear to provide any unexpected result.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include a radius greater than 10mm as taught by Mann because adjustments to the corrugation profile can enhance aesthetic appeal (Mann at paragraph [0003], lines 6-8). 

Claim 8:
Siavachenko in view of Mann teaches all the elements of claim 7 as discussed above. Siavachenko further discloses the radius of the curve of best fit of the shape approximating a smooth curve (fig. D below).
Siavachenko fails to disclose the radius is between 10mm and 100mm.

    PNG
    media_image5.png
    602
    744
    media_image5.png
    Greyscale

Mann further teaches wherein the radius of the curve of best fit of the shape approximating a smooth curve (fig. E1 below) is between 10mm and 100mm (fig. E1 below where the radius is equal to 100mm).

    PNG
    media_image7.png
    328
    723
    media_image7.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 (I). Here, Mann teaches a radius between 10mm and 100m (fig. E1, where the radius is 100mm) which overlaps with the recited greater than 10mm range. Thus, there is a prima facie case for obviousness.
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Here, Siavachenko discloses the general condition of a curve of best fit of the shape approximating a smooth curve has a radius. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions and does not appear to provide any unexpected result.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include a radius between 10mm and 100mm as taught by Mann because adjustments to the corrugation profile can enhance aesthetic appeal (Mann at paragraph [0003], lines 6-8). 

Claim 9:
Sivachenko discloses all the elements of claim 1 (see 35 U.S.C. 102 rejection for claim 1 above). Sivachenko further discloses wherein each of the first portions has a length (fig. F below) and the radius (fig. F, “R”) of the associated said shape approximating a smooth curve (fig. 1, approximated by sinusoidal curve; column 6, lines 63-64). 
Siavachenko fails to disclose the first portions has a length of less than 0.2 times the radius of the associated said shape approximating a smooth curve.

    PNG
    media_image8.png
    442
    591
    media_image8.png
    Greyscale

	Mann teaches the general condition wherein each of the first portions (fig. 2, effective length with a value of 75) and the radius of the associated said shape approximating a smooth curve (fig. 2, R100,00)
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Siavachenko discloses the general condition of a length of the first portion and the associated said shape approximating a smooth curve having a radius. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions.
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art 

Claim 10:
Sivachenko discloses all the elements of claim 1 (see 35 U.S.C. 102 rejection for claim 1 above). Sivachenko further discloses wherein each of the first portions has a length (fig. F below) and the radius (fig. F, “R”) of the associated said shape approximating a smooth curve (fig. 1, sinusoidal curve; column 6, lines 63-64).
Siavachenko fails to disclose the first portions has a length of less than 0.2 times the radius of the associated said shape approximating a smooth curve.

    PNG
    media_image8.png
    442
    591
    media_image8.png
    Greyscale

Mann teaches the general condition wherein each of the first portions (fig. 2, effective length with a value of 75) and the radius of the associated said shape approximating a smooth curve (fig. 2, R100,00)
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See 
Furthermore, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose in their disclosure. Accordingly, it would have been a matter of an obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include the claimed range, and does not appear to provide any unexpected result.

Claim 12:
Siavachenko discloses all the elements of claim 11 (see 35 U.S.C. 102 rejection for claim 11 above). Siavachenko further discloses a point of inflection (fig. C2, below; where this is a point of inflection because there is a change in the direction of curvature), adjoining said substantially convex (fig. C2 below: convex portion “A”) and substantially concave portions (fig. C2 below: concave portion “B”), and a crest (fig. 1, convex peaks #6) and/or a trough (fig. 1, concave trough #8) of the corrugations (fig. 1, corrugations #4).
	Siavachenko fails to disclose wherein a point of inflection between adjoining said substantially convex and substantially concave portions is at a crest and/or a trough of the corrugations.

    PNG
    media_image9.png
    413
    655
    media_image9.png
    Greyscale

	Mann teaches a method of corrugating sheet metal wherein a point of inflection (fig. 1, peak #18 where this an inflection point because there is a change in the direction of the curvature) between adjoining said substantially convex (fig. 1, convex section #14) and substantially concave portions (fig. 1, concave section #16) is at a crest (peak #18) and/or trough (trough #20) of the corrugations (fig. 1, repeating formations #12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include wherein a point of inflection between adjoining said substantially convex and substantially concave portions is at a crest and/or a trough of the corrugation as taught by Mann because adjustments to the corrugation profile can enhance aesthetic appeal (Mann at paragraph [0003], lines 6-8).

Claim 13:
Siavachenko discloses all the elements of claim 11 (see 35 U.S.C. 102 rejection for claim 11 above). Siavachenko further discloses a point of inflection (fig. C2, below; where this is a point of inflection because there is a change in the direction of curvature), adjoining said substantially convex (fig. C2 below: convex portion “A”) and substantially concave portions (fig. 
	Siavachenko fails to disclose wherein one point of inflection between adjoining said substantially convex and substantially concave portions is at crest of the corrugations and another is at a location between crests and troughs of the corrugations in the third direction.

    PNG
    media_image9.png
    413
    655
    media_image9.png
    Greyscale

	Mann teaches Mann teaches a method of corrugating sheet metal wherein a point of inflection (fig. 1, peak #18 where this an inflection point because there is a change in the direction of the curvature) between adjoining said substantially convex (fig. 1, convex section #14) and substantially concave portions (fig. 1, concave section #16) is at a crest (peak #18) of the corrugations (fig. 1, repeating formations #12) and another is at a location (fig. M below; where this is a point of inflection because there is a change in the direction of curvature) between crests (fig. 1, peak #18) and troughs fig. 1, trough #20) of the corrugations (fig. 1, repeating formations #12) in the third direction (fig. M, in the y-axis direction).

    PNG
    media_image10.png
    308
    701
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siavachenko to include wherein one point of inflection between adjoining said substantially convex and substantially concave portions is at crest of the corrugations and another is at a location between crests and troughs of the corrugations in the third direction taught by Mann because adjustments to the corrugation profile can enhance aesthetic appeal (Mann at paragraph [0003], lines 6-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leon et al. (US 8,402,805) discloses a method for forming corrugations with various shapes, but fails to disclose radii of curves of best fit of the substantially convex and substantially concave portions are substantially equal.
Otsubo et al. (US 2013/0125609 A1) discloses a method for forming corrugations, but fails to disclose first portions that do not undergo plastic deformation.
Hirata et el. (US 2015/0290692 A1) discloses a method for forming corrugations, but fails to disclose first portions that do not undergo plastic deformation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN MERCADO whose telephone number is (571)272-4341.  The examiner can normally be reached on Telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARVIN MERCADO/Examiner, Art Unit 3725                                                                                                                                                                                            2/4/2021

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725